Title: To George Washington from William Heath, 15 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Newburgh June 15th 1783
                  
                  Hutts being divided and allotted to the four reformed Massachusetts Regiments I have directed the Troops to move into their Quarters tomorrow morning accordingly which compleats the reform of the Regt.
                  The reform has broken up the Commandss of the Brigadiers and renders some orders from your Excellency respecting them necessary as soon as you may think it proper in the present state the Regiments which composed their future Commands are blended—and neither knows how far or over whom he is to exercise Command.  I have the honor to be with the highest respect Your Excellencys most obed. Servt
                  
                     W. Heath
                  
                  
                     P.S.  The 1. 3 and 4 regiments quarter in the huts of the late 1. and 3. brigades, and the 2 regiment in those of the 2 brigade.
                  
                  
               